Case 3:18-cv-01323-B.]D-I\/|CR Document 10 Filed 12/04/18 Page 1 of 17 Page|D 67

90266-10/7586493
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NO. 3 : l 8-cv-01323-BJD~MCR
EDITH FUTCH as personal

Repi'esentative of the Estate of
GREGORY FUTCH, Deceased,

Plaintiff,
v.

MTC MEDICAL, LLC, a Utah Corporation
and: MANAGEMENT & TRAINING
CC)RP., a Delaware Corporation; MARTHA
FORD, L.P.N.; PATRICK HARRIS, D.O.;
JILLIAN BARTOW, L.P.N.; KELLY
HURST, R.N.; MICHELLE FISHER,
L.P.N.; each individually and as employees
of MTC MEDICAL, LLC AND
MANAGEMEN'I` & TRAINING CORP.,

Defendants.
/

 

BEFENDANT, PA'I`RICK HARRIS. D.O.’S MOTION TO DISMISS
PLAINITFF’S COMPLAIN'I` AND SUPPORTING MEMORANDUM ()F LAW

The Defendant, Patrick Harris, D.O. (“the Defendant” or “Dr. Harris”), by and
through his undersigned counsel and pursuant to Fed. R. Civ. P. lZ(b)(6), hereby applies
to the Court for an Order seeking dismissal of this action. The Defendant submits to the
Court that the Plaintiff has failed to plead a valid cause of action upon Which relief may
be granted and as such, a dismissal is warranted In support thereof, the Defendant states

as follows:

 

Case 3:18-cv-01323-B.]D-I\/|CR Document 10 Filed 12/04/18 Page 2 of 17 Page|D 68

CASE NO. 3:18-cv-01323-BJD-MCR

l. The Defendant Was served With the Plaintiff’s Complaint on November
30, 2018. (SM Doc. l). In her Complaint, Plaintiff alleges a cause of action against Dr.
Harris under 42 U.S.C. § 1983, arguing that her son’s, Gregory Futch (“Futch”), Eighth
and Fourteenth Arnendment rights Were violated “as a result of the deliberate indifference
of all of the Defendants.” (_S_§_e Doc. l, Jurisdiction, M 2-3).

2. Generally, Plaintiff’s claims relate to alleged medical treatment given, as
Well as not given, to Futch While he Was incarcerated in Putnam County Jail. Plaintiff
alleges “Dr. Harris or any reasonable medical provider Would have recognized Futch’s
substantial Weight loss and identified his medical condition as an emergency that required
immediate treatment and transfer to an outside hospital. However, Dr. Harris failed to
provide any care or treatment or have Futch moved to an outside hospital.” (L@, il 43).

3. Plaintiff alleges on February 7, 2018, Dr. Harris saw Futch “because of
dehydration and prior hospitalization for dehydration.” (I_d., 11 36). Plaintiff claims “Futch
stated he has constantly been vomiting and has not been able to keep anything down for
the last two Weeks,” yet Dr. Harris did not order any labs, did not Weigh Futch, or review

past medical history. (ld_., ‘H 3). However, Plaintiff notes Dr. Harris did “recomrnend

 

starting omeprazole, continuing ondansetron (Zofran), for Futch’s vomiting and

encourage liquids, and psychiatry evaluation.” (I_d_.).

4. It is alleged that on February ll, 2018, “Dr. BartoW examined Futch and !
relayed the symptoms of constant vomiting to Dr. Harris Who ordered that Futch only be z
monitored.” (Li, 11 43). Fnrther, Plaintiff avers that on February 15, 2018, Dr. Harris

received information concerning Futch, such as his vital signs and EKG results, notice of

 

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 3 of 17 Page|D 69

CASE NO. 3 : l 8-cv~()l 323-131 D-MCR
inability to obtain 02 due to the coldness of his fingers, and that he was experiencing
short periods of apnea, and Dr. Harris’ “response Was to order that the medical staff
continue to monitor Futch and not move him to the hospital.” (Ld_., 1{1[ 51-52).

5. Plaintiff claims that “Dr. Harris’ action, and in his previous failure to
follow-up on Futch’s unexplained prolonged vomiting, prolonged starvation, and
observed shortness of breath contributed substantially to his death from multi-organ
failure.” (Id., ‘H 53).

6. Plaintiff alleges in Count 3, “42 U.S.C. § 1983 Claim Against Defendant
Harris,” where she describes how each defendant was personally involved in the alleged
Wrongful action, Dr. Harris “breached the duty of care that he owed to Futch by failing to
assess, medicate, treat, monitor and have Futch sent to a hospital for care, despite his
notice and knowledge of Futch’s serious mental health and medical conditions and need
of hospitalization.” (L, 11 91). For all intents and purposes, it is abundantly clear the
Plaintiff is seeking to hold Dr. Harris liable for medical negligencel

7. Plaintiff’s claim against Dr. Harris should be dismissed because it is
grounded in medical negligence and she has not complied with the mandatory conditions
precedent or provided Dr. Harris with a notice of intent letter and corroborating expert
affidavit as required under the Florida Statutes governing malpractice actions. §
generally Chapter 766, Florida Statutes.

8. Plaintifi’ s 42 U.S.C. § 1983 claim likewise must be dismissed because Dr.
Harris has qualified immunity against such claims and the Plaintiff has failed to establish

that Dr. Harris violated any of his established rights.

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 4 of 17 Page|D 70

CASE NO. 3 : l 8-cV-0l 323-BJD-MCR

MEMORANDUM OF LAW IN SUPPORT OF DEFFENDANT’S
MOTION TO DISMISS

STANDARD OF REVIEW
I. Motion to I}ismiss Standard

“To survive a motion to dismiss [under rule 12(b)(6)], a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.”’ Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (alteration added; quoting Bell Atl.
Co@. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint fails to state a claim when it
does not include “enough factual matter” to “give the defendant fair notice of what
the...claim is and the grounds upon which it rests[.]” Twombly, 550 U.S. at 555-56; g
a_ls_o L}b_al, 556 U.S. at 678 (explaining that °‘[t]hreadbare recitals of the elements of a
cause of action, supported by mere conclusory statements do no suffice.”) (citing
Twombly, 550 U.S. at 555).

Pieadings must contain “more than mere labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
lndeed, “only a complaint that states a plausible claim for relief survives a motion to
dismiss.” I_qb_al, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556). To meet the
plausibility standard, a plaintiff must “plead[] factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” LC_L
at 678 (citation omitted). “The mere possibility the defendant acted unlawfully is
insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F. 3d

1252, 1261 (llth Cir. 2009) (citing Igbal, 556 U.S. at 678), abrogated on other grounds

 

by l\/Iohamad v. Palestinian Auth., 556 U.S. 449 (2012).

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 5 of 17 Page|D 71

CASE NO. 3 : l 8-cv-01323-BJD-MCR
“A court considering a motion to dismiss may begin by identifying allegations
that, because they are mere conclusions, are not entitled to the assumption of truth. While
legal conclusions can provide the complaint’s framework, they must be supported by
factual allegations.” Ashcroft v. lgbal, 556 U.S. at 679.
Additionally, in determining whether the plaintiff has properly stated a claim for
relief, the court is confined to what is presented within the four corners of the complaint

§e§ e.g., Garcia v. Copenhaver, Bell & Assocs., l04 F. 3d l256, 1266 n. ll (llth Cir.

 

1997) (“Under l2(b)(6), whether a plaintiff failed to state a claim upon Which relief can
be granted must be ascertained from the face of the complaint”).
ARGUMENT AND CITATION OF AUTHORITY
I. THE COMPLAINT MUST BE I)ISMISSED BECAUSE PLAINTIFF

FAILED TO PROVIDE DEFENDANT WITH A NOTICE OF INTENT

AND SUPPORTING EXPERT AFFIDAVIT AS REQUIRED BY

CHAPTER 766, FLORIDA S'I`ATUTES PRIOR TO FILING SUIT

The Plaintiff failed to allege she filed a Notice of Intent and corroborating expert
affidavit in support of her claim against Defendant. Therefore, Plaintiff’s Complaint
should be dismissed for failure to comply With Florida Statutes 766.106 and 766.203,
both of which provide mandatory presuit requirements that must be met before asserting
claims sounding in medical malpractice

lmportantly, Plaintiff’ s claim against Defendant is subject to mandatory presuit
requirements under subjection 766.lO6(l)(a). A “claim for medical negligence” or “claim

for medical malpractice” means a claim, arising out of the rendering of, or the failure to

render, medical care or services § 766.106(1)(a), Fla. Stat. (2016).

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 6 of 17 Page|D 72

CASE NO. 3:18-cv~01323-BJD-MCR

In the instant matter, Plaintiff ignored that she is required to provide the notice of
intent and corroborating expert affidavit Chapter 766 does not provide any procedure
that would otherwise waive or relieve a plaintiff of the mandatory condition precedent
requirements of Chapter 766. There is no law which permits a personal representative to
proceed without an expert; or to have one appointed for her. §_e_e University of Miarni v.
M, 948 So. 2d 774 (Fla. 3d DCA 2006) (involving personal representative of
decedent’s estate’s compliance with the medical malpractice presuit notice requirement
of Chapter 766, Florida Statutes (20()2)). Without appropriately pleading necessary facts
to confirm compliance with the mandatory conditions precedent of a Notice of Intent and
corroborating expert’s affidavit, the claim must be dismissed § St. Mary’s Hosp. v.
§§ll, 785 So. 2d l26l, 1262 (Fla. 4th D.C.A. 2001) (certiorari may lie from orders
denying motions to dismiss for failure to comply with the presuit requirements in medical
malpractice actions; however, certiorari does not lie for appellate courts to re-weigh the
evidence presented concerning compliance with the presuit statutory requirements).

in particular, Section 766.106(2)(a) provides that “prior to filing a complaint for
medical negligence, a claimant shall notify each prospective defendant by certified mail,
return receipt requested, of intent to initiate litigation for medical negligence.” fire
purpose of the medical malpractice presuit requirement is to allow a potential defendant
to investigate a claim. Universitv of Miami v. Wilson, 948 So. 2d 774 (Fla. 3d DCA
2006). The policy underlying the medical malpractice scheme is to require the parties to
engage in meaningful presuit investigation, discovery, and negotiations, thereby

screening out frivolous lawsuits and encouraging prompt resolution of claims. E. Here,

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 7 of 17 Page|D 73

CASE NO. 3:18-cv-01323-BJD-MCR
the Plaintiff clearly did not adhere to the requirements of this statute because a Notice of
Intent Was never served. Thus, Dr. Harris has been precluded from engaging in any
investigation of his own to determine if there is any validity to Plaintiff’s claim.

Section 766.203(2) requires plaintiffs to conduct an investigation to “ascertain
whether there are reasonable grounds to believe that a) the Defendant was negligent in
the care or treatment of the claimant; and b) such negligence resulted in injury to the
claimant.” Further, § 766.203(2) provides:

Con‘oboration of reasonable grounds to initiate medical negligence shall

be provided by the claimant’s submission of a verified written medical

expert opinion as defined in s. 766.202(6), at the time the notice of intent

to initiate litigation is mailed, which statement shall corroborate

reasonable grounds to support the claim of medical negligence
§ 766.203(2), Fla. Stat. (2018).

The Plaintiff did not allege she conducted any investigation or submit an expert
affidavit as required by the above statute The Plaintiff’s failure to comply with the
proper procedures as mandated in the medical malpractice statutes should preclude
furtherance of this case if the required presuit notice is not given to a health care
provider, the complaint can be properly dismissed Goldfarb v. Urciuoli, 858 So.2d 397
(Fla. 1st DCA 2003).

Even though the procedures set forth in Section 766 et seq. are not intended to
deny access to the courts, they are “more than mere technicalities.” Largie v. Gregorian,
913 So.2d 635, 638 (Fla. 3d DCA 2005). §e§ also Correa v. Robertson, 693 So.2d 619,

621 (Fla. 2d DCA 1997); Apostolico v. Orlando Reg’l l-lealth Care Svs.. lnc., 871 So.2d

283, 286 (Fla. 5th DCA 2004). Therefore, the Plaintiff should be required to follow the

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 8 of 17 Page|D 74

CASE NO. 3:18-cv-01323-BJD-MCR
proper presuit procedures Failure to comply with the presuit procedures set forth above
subjects a claim to dismissal until such time as the procedures are met.

Additionally, Section 766.104(1), Florida Statutes, provides that

[n]o action shall be filed for personal injury or wrongful death arising out

of medical negligence Whether in tort or contract, unless the attorney

filing the action has made a reasonable investigation as permitted by the

circumstances to determine that there are grounds for good faith belief that

there has been negligence in the care or treatment of the claimant The

complaint or initial pleading shall contain a certificate of counsel

certifying that such reasonable investigation gave rise to a good faith

belief that grounds exist for an action against each named defendant
§ 766.104(1), Fla. Stat. Beeause Plaintiff` s Complaint is devoid of any certification that a
reasonable investigation was performed, her claim fails as a matter of law and should be
dismissed.

II. DISMISSAL IS MANDATED BECAUSE I’LAINTIFF’S C()MPLAINT IS
LEGALLY FRJVOLOUS AND FAILS TO STATE A CAUSE OF ACTION
UPON WHICH RELIEF MAY BE GRANTED UNDER 42 U.S.C. § 1983
Title 42 U.S.C. § 1983 imposes liability on one who, under color of state law,

deprives a person "of any rights, privileges, or immunities secured by the Constitution
and laws[.]" 42 U.S.C. § l983. To articulate a claim under Section 1983, a plaintiff must
allege that: (l) a defendant deprived him of a right secured under the Constitution or
federal law; and (2) such deprivation occurred under color of state law. An'ington v.
Cobb County, 139 F.3d 865, 872 (11th Cir. 1998). In addition, where a plaintiff seeks to

impose liability on one who is not an active participant in the alleged constitutional

deprivation, that plaintiff must allege and establish an affirmative causal connection

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 9 of 17 Page|D 75

CASE NO. 3:18-cv-01323-BJD-MCR
between the defendant's conduct and the constitutional deprivation Williams v.
M, 689 F.2d1370, 1380-1381 (llth Cir. 1982).

A Section 1983 complainant must support her claim with specific facts
demonstrating a constitutional deprivation and may not simply rely on conclusory
allegationsl Schultea v. Wood, 47 F.3d 1427, 1436 (Sth Cir. .1995). Thus, for Plaintiff to
recover, she must establish that Dr. Harris deprived her son of a right guaranteed by the
constitution or laws of the United States. Baker v. McCollan, 443 U.S. 137, 139 (1979);
Thomas v. Sams, 734 F.2d 185, 191 (5th Cir. 1984), cert. denied, 472 U.S. 1017 (1985).

The constitutional rights of a pretrial detainee spring from the Eighth and
Fourteenth Amendment‘s prohibition against cruel and unusual punishment Estelle v.
_GLble, 429 U.S. 97, 104 (1976); §§ also Lancaster v. l\/lonroe Ctv., 116 F.3d 1419,
1425 n. 6 (llth Cir.1997) (minimum standard for providing medical care to pretrial
detainee under Fourteenth Amendment is same as minimum standard required under
Eighth Amendment for convicted prisoncr). This right requires that prison officials
provide inmates with adequate medical care §§tell§, 429 U.S. at 103»05. ln order to set
forth a cognizable claim, an inmate must allege (i) a serious medical need and (ii) acts or
omissions by prison officials that indicate deliberate indifference to that need. ld. at 104.

Plaintiff must allege and later prove that the alleged constitutional or statutory
deprivation was intentional or due to deliberate indifference_not the result of mere
negligence Farmer v. Brennan, 511 U.S. 825, 834-35 (1994). To state a cause of action
under Section 1983, the plaintiff must allege facts reflecting the defendants’ participation

in the alleged wrong, specifying the personal involvement of each defendant Mur;phy v.

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 10 of 17 Page|D 76

CASE NO. 3:l8-cv~01323-BJD-MCR
K_ell_a_r, 950 F.2d 290, 292 (5th Cir. 1992); Jacguez v. Pr'ocunier, 801 P.2d 789, 793 (5th
Cir. 1986).

The deliberate indifference standard involves both an objective and a subjective
component The objective component is met by evidence of “serious medical need”
which includes, in relevant part, the existence of “chronic and substantial pain.” Brock v.
"eright, 315 F.3d 158, 162 (2d Cir. 2003). The subjective component requires an official
to know the facts that could have shown the prisoner's health was in danger and the
official must actually believe the prisoner‘s health is in danger. F_ar_rn_e:_r, 511 U.S. at 837
(“[T]he official must both be aware of facts from which the inference could be drawn that
a substantial risk of serious harm exists, and he must also draw the inference.”).

Deliberate indifference to serious medical needs may be manifested by prison
doctors in their response to the prisoner‘s needs or by prison guards in intentionally
denying or delaying access to medical care or intentionally interfering with the treatment
once prescribed Qi_m_b_l_€_:, 429 U.S. at 104-05. "Facts underlying a claim of ‘deliberate
indifference' must clearly evince the medical need in question and the alleged official
dereliction." lolmson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985) (citing Woodall v.
fpti, 648 F.2d 268 (5th Cir. 1981)) (emphasis in original). "The legal conclusion of
'deliberate indifference,' therefore, must rest on facts clearly evincing 'wanton' actions on
the part of the defendants." ld,

Assertions of inadvertent failure to provide medical care or negligent
diagnosis, however, are insufficient to state a claim. Wilson v. Seiter, 501 U.S. 294, 297

(1991); Gamble, 429 U.S. at 105-06; Johnson, 759 F.2d at 1238. Unsuccessful medical

 

_10_

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 11 of 17 Page|D 77

CASE NO. 3:18-cv-01323~BJD-MCR
treatment does not give rise to a Section 1983 cause of action, nor does a disagreement
between an inmate and a prison physician concerning the appropriateness of certain
medical care Varnado v. Lynaugh, 920 F. 2d 320, 321 (1991); _.lohnM, 759 F. 2d at
1238. Similarly, a claim that additional diagnostic techniques or forms of treatment
should have been utilized is inadequate for purposes of Section l983. Q_a_r_r_rb_le, 429 U.S.
at 107. Hence, allegations of mere negligence neglect, or medical malpractice on the part
of a physician do not state an actionable claim under Section 1983. Varnado, 920 F, 2d at
321 (citing Fielder v. Bosshard, 590 F. 2d 105, 107 (5th Cir. 1979)). As the Supreme
Court noted in Gamble, "medical malpractice does not become a constitutional violation

merely because the victim is a prisoner." 429 U.S. at 106 (emphasis added).

 

lFlorida courts have also found that a mere difference of opinion between an
inmate and prison medical staff does not give rise to an Eighth Amendment violation. §
Smith v. Fisher, 965 So.2d 205, 207 (Fla. 4th DCA 2007).

Situations in which courts have found prison medical staff to be deliberately
indifferent, and not just exercising differences of professional opinion, have included
failure to provide treatment for diagnosed conditions and failure to investigate the
medical situation enough to make an informed judgment_including reviewing medical
records. @ Hudson v. McHugh, 148 F. 3d 859, 861 (7th Cir. 1998); and McElligott v.
M, 182 F. 3d 1248, 1252, 1256-57 (1 1th Cir. 1999) (finding in a Florida case that
failure to inquire about and treat patient's severe pain, and repeated delays in doctors
seeing the patient, could constitute deliberate indifference). Deliberate indifference has

also been found where there was grossly inadequate care, a decision to take an easier but

_11,

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 12 of 17 Page|D 78

CASE NO. 3:18-cv-01323-BJD-MCR
less efficacious course of treatment; and medical care that was so cursory as to amount to
no treatment at all. Bingham v. Thomas, 654 F. 3d 1171, 1176 (llth Cir. 2011). A
defendant who um'easonably fails to respond or refuses to treat an inmate’s need for
medical care or one who delays necessary treatment without explanation or for non-
medical reasons may also exhibit deliberate indifference §e§ Melton v. Abston, 841 F.3d
1207, 1223 (1 1th Cir. 2016).

However, it is Well settled that a decision by a prison doctor not to perform
additional diagnostic tests or to prescribe other forms of treatment is a matter of medical
judgment and does not constitute cruel and unusual punishment QM, 429 U.S. at
109; Harris v. Thigpen, 941 F. 2d 1495, 1505 (llth Cir. 1991). As the Supreme Court
stated in (lar_mbl§, "[a]t most it is medical malpractice, and as such the proper forum is the

state court . . ." ldg see also Brown v. Briscoe, 998 F. 2d 201 (4th Cir. 1993) (affirming

 

district court’s dismissal of complaint as frivolous under 28 U.S.C. § 1915 because the
defendant nurse was not deliberately indifferent to prisoner’s serious medical needs when
she administered tuberculosis vaccine even though prisoner allegedly broke out in rash
and had told the defendant nurse that he had already received a tuberculosis inoculation).
ln the instant action, Plaintiff has not pled sufficient facts from which it could be
inferred that Dr. Harris displayed deliberate indifference to Futch’s medical condition To
the contrary, the facts as alleged show Dr. Harris performed in accordance with his
medical judgment Specifically, the facts alleged show he prescribed medications to
address vomiting, encouraged liquids, authorized hospitalization after being infomied

that Futch showed signs of dehydr'ation, and ordered medical staff to continue

_12_

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 13 of 17 Page|D 79

CASE NO. 3:18-cv-01323-BJD-MCR
monitoring Furthermore, Dr. Harris was able to perform all of this treatment while being
“the only doctor employed by MTC and MTC l\/ledical, and [while being] only physically
present in the jail for four hours per weel<.” (§e§ Doc. 1, 11 34). Since he was only
physically present for four hours per week, when was he present in the Putnam County
Jail and what did he actually observe? What information was relayed to Dr. Harris when
he was not present in the Putnam County lail and was this information accurate? Exactly
What medical information was relayed to Dr. Harris and when did he have notice of this
information? While Plaintiff alleges that “[e]ach of these individuals had seen Putch on a
daily basis since his arrest, and therefore they were all aware that Futch was starving to
death and that he has lost a substantial amount of weight since he was booked,” collective
knowledge is not sufficient to satisfy the subjective element of deliberate indifference
§e§ Wright v. Langford, 562 Fed.Appx. 769, 779 (llth Cir. 2014) (emphasis added)
(holding that “imputed or collective knowledge cannot serve as the basis `for a claim of
deliberate indifference”) (quoting Burnette v. Taylor, 533 F.3d 1325, 1330 (1 1th Cir.
2008)).

There is a dearth of any facts that allege deliberate indifference with regard to Dr.
Harris throughout the entire Complaint At most, the only facts relating to Dr. Harris
address his treatment of Futch in accordance with his informed medical judgment
Plaintiff has not pled that Dr. Harris refused to provide treatment to Futch or that he in
any way intentionally delayed treatment Therefore, Plaintiff has certainly not pled a
cause of action showing “deliberate indifference” to any of the needs of l\/Ir. Futch. As

described above, a decision by a prison doctor not to perform additional diagnostic tests

_13“

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 14 of 17 Page|D 80

CASE NO. 3:18-cv-01323~BJD-MCR
or to prescribe other forms of treatment is a matter of medical judgment and does not
constitute cruel and unusual punishment Certainly the instant allegations do not equate to
“deliberate indifference” against Dr. Harris and as such, the Complaint against him

should be dismissed

III. 'I`HE COMPLAINT SHOULD BE DISMISSED BECAUSE DEFENDANT
HAS QUALIFIED IMMUNITY FROM PLAINTIFF’S CLAIM

The defense of qualified immunity should be resolved at the earliest stage of
litigation, and therefore, is proper for a district court to determine on a motion to dismiss.
Gonzalez v. Reno, 325 F.3d 1228, 1233 (llth Cir. 2003). “If a defendant asserts a
qualified immunity defense in a Ruie l2(b)(6) motion to dismiss, the court should grant
qualified immunity if the plaintiffs complaint fails to allege a violation of a clearly
established constitutional or statutory right.” Williams v. Bd. of Regents of Univ. Svs. of
Q:_., 477 F. 3d 1282, l300 (1 lth Cir. 2007) (citing Williams v. Ala. State Univ., 102 F. 3d
at l182).

Pleadings for § 1983 cases involving defendants who are able to assert qualified
immunity as a defense are held to comply with the standards described in M. w
Randall v. Scott, 610 F.3d 701, 709 (1 1th Cir. 2010); g Bc_) Fullman v. Graddick, 739
F. 2d 553, 556-57 (1 1th Cir. 1984) (holding that in civil rights actions “a complaint will
be dismissed as insufficient where the allegations it contains are vague and conclusory.”).

Qualitied immunity protects government officials “fi‘om liability for civil
damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pear'son v.

Callahan, 555 U.S. 223, 231 (2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818

_14_

 

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 15 of 17 Page|D 81

CASE NO. 3:18-cv-01323-BJD»MCR

(1982)). This immunity balances the need for official accountability with the need to
permit officials to engage in their discretionary duties without fear of personal liability or
harassing litigation when they perform their duties reasonably. id This immunity does
not protect an official if they know or reasonably should know that their actions violate a
plaintiffs constitutional rights. Holmes v. Kucynda, 321 F. 3d 1069, 1077 (l 1th Cir.
2003). But, it does shield from liability “all but the plainly incompetent or one who is
knowingly violating the federal law.” Lee v. Ferraro, 284 F. 3d 1188, 1194 (1 1th Cir.
2002).

in order for government officials to enjoy qualified immunity, they must first
establish that they were acting within the scope of their discretionary authority when the
alleged wrongful acts occurred ind Discretionary job functions involve judgments that
“almost inevitably are influenced by the decisionmaker’s experiences, values, and
emotions.” Harlow v. Fitzgerald, 457 U.S. at 816-818. ln the instant action, there is
nothing alleged which would not otherwise indicate that Dr. Harris was acting in the
scope of his discretionary authority when providing medical treatment to Futch. There are
literally no facts pled that would in any way suggest that Dr. Harris was not acting within
the scope of his discretionary authority; and therefore, he would be entitled to immunity.

Beeause it is alleged by implication that Dr. Harris was acting within his
discretionary authority, the burden falls on the Plaintiff to demonstrate that qualified
immunity is inappropriate Ld. The Supreme Court created a beneficial, although not
mandatory, two-part analysis to determine whether qualified immunity is appropriate g

Pearson v. Callahan, 555 U.S. 223, 235 (2009). The threshold question is whether the

_15_

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 16 of 17 Page|D 82

CASE NO. 3:18-cv-01323-BJD-MCR
alleged facts demonstrate that Defendant violated any constitutional rights of the
Plaintiff. Gonzalez, 325 F. 3d at 1234. lf` a constitutional violation is alleged, the final
step of the qualified immunity analysis is whether the right was clearly established l_cL

As discussed above, the Plaintiff has failed to allege that Dr. Harris violated any
constitutional rights As against Dr. Harris, Plaintiff simply alleges that he failed to
“assess, medicate, treat, monitor and have Futch sent to a hospital for care . .” This is an
assertion of medical negligence as opposed to a violation of constitutional rights.

Additionally, Plaintiff has failed to show that his rights were “clearly
established.” Whether a right is clearly established depends on whether it would be clear
to a reasonable official that his conduct was unlawful in the situation he confronted
Saucier v. Katz, 533 U.S. 194, 202 (2001). Dr. Harris is entitled to immunity “unless, at
the time of the incident, the preexisting law dictates, that is, truly compels, the conclusion
for all reasonable similarly situated public officials that what [a] Defendant was doing
violated [a] Plaintiff s federal rights in the circumstances.” Marsh v. Butler Cntv., Ala.,
268 F. 3d 1014, 1030-31 (1 1th Cir. 2001) (en banc) (alteration adopted) (quotation marks
omitted), abrogated on other grounds by Twombly, 550 U.S. 544.

Clearly, the allegations do not compel the conclusion that Dr. Harris knowingly
violated Plaintiff"s Eighth or Fourteenth Amendment rights. Plaintiff alleges in essence
that Dr. Harris failed to provide adequate medical care despite his knowledge of Futch’s
“serious mental health and medical conditions and need of hospitalization.” (E Doc. 1,

11 91). However, no facts were alleged which showed any deliberate indifference

_16_

 

Case 3:18-cv-01323-B.]D-|\/|CR Document 10 Filed 12/04/18 Page 17 of 17 Page|D 83

CASE NO. 3 :1 8-cv-01323-BJD~MCR
on behalf of Dr. Harris nor anything that would allow his qualified immunity to be
extinguished

WHEREFORE, Defendant, Patrick Harris, D.O., requests this Court enter an

Order dismissing Plaintiff’s cause of action against him.

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a copy hereof has been electronically served via
Florida ePortal to: Greg Lauer Esq., greg@la lc.com; and Chri§tine M. Currie, Esq.,
cmc@law-lc.com, on this day of l _ tit , 20 l .

 

/s/ chara' E. amsc

Richard E. Ramse , squire

Florida Bar No. l 26

WICKER SM O‘HARA MCCOY & FORD, P.A.
Attorneys for Defendant Patrick Harris, D.O.

50 N. Laura St., Suite 2700

Jacksonville, FL 32202

Phone: (904) 355-0225

Fax: (904) 355~0226
jaxcrtpleadings@wickersmith.com

..]7_

 

